UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut 06506 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[X] Accelerated filer[] Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes[]No[X] The number of shares outstanding of the issuer’s only class of common stock, as of October 31, 2007 was 25,160,004. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements. 3 Consolidated Statement of Income (Loss) for the three and nine months ended September 30, 2007 and 2006. 3 Consolidated Statement of Comprehensive Income (Loss) for the three and nine months ended September 30, 2007 and 2006. 3 Consolidated Balance Sheet as of September 30, 2007 and December31, 2006. 4 Consolidated Statement of Cash Flows for the nine months ended September 30, 2007 and 2006. 6 Notes to the Consolidated Financial Statements. 7 -Statement of Accounting Policies 7 -Capitalization 12 -Regulatory Proceedings 14 -Short-term Credit Arrangements 17 -Income Taxes 18 -Supplementary Information 20 -Pension and Other Benefits 21 -Related Party Transactions 23 -Commitments and Contingencies 23 -Other Commitments and Contingencies 23 -Connecticut Yankee Atomic Power Company 23 -Hydro-Quebec 24 -Environmental Concerns 24 -Claim of Dominion Energy Marketing, Inc. 26 -Gross Earnings Tax Assessment 27 -Property Tax Assessment 27 -Cross-Sound Cable Company, LLC 27 -Segment Information 28 -Discontinued Operations 31 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 33 -Major Influences on Financial Condition 33 -UIL Holdings Corporation 33 -The United Illuminating Company 33 -Xcelecom, Inc. 38 -Liquidity and Capital Resources 39 -Critical Accounting Policies 40 -Off-Balance Sheet Arrangements 40 -New Accounting Standards 40 -Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures. 50 PART II.OTHER INFORMATION Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 6. Exhibits 52 SIGNATURES 53 - 2 - PART 1.FINANCIAL INFORMATION Item 1.Financial Statement UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (LOSS) (In Thousands except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Operating Revenues (Note F) Utility $ 267,870 $ 261,140 $ 759,165 $ 661,154 Non-utility businesses 5 4 13 13 Total Operating Revenues 267,875 261,144 759,178 661,167 Operating Expenses Operation Fuel and energy (Note F) 125,933 124,699 413,623 324,416 Operation and maintenance 50,811 51,754 148,231 150,819 Transmission wholesale 11,296 11,317 23,907 23,308 Depreciation and amortization (Note F) 25,466 21,065 66,000 54,562 Taxes - other than income taxes (Note F) 12,617 12,616 34,196 33,602 Total Operating Expenses 226,123 221,451 685,957 586,707 Operating Income 41,752 39,693 73,221 74,460 Other Income and (Deductions), net (Note F) 3,727 4,816 10,560 11,008 Interest Charges, net Interest on long-term debt 5,767 5,332 16,346 16,075 Other interest, net (Note F) 583 374 1,413 1,100 6,350 5,706 17,759 17,175 Amortization of debt expense and redemption premiums 416 393 1,229 1,163 Total Interest Charges, net 6,766 6,099 18,988 18,338 Income Before Gain on Sale of Equity Investments, Income Taxes, Equity Earnings and Discontinued Operations 38,713 38,410 64,793 67,130 Gain on Sale of Equity Investments (Note A) - - - 18,908 Income Before Income Taxes, Equity Earnings and Discontinued Operations 38,713 38,410 64,793 86,038 Income Taxes (Note E) 15,742 9,199 26,961 29,414 Income Before Equity Earnings and Discontinued Operations 22,971 29,211 37,832 56,624 Income (Loss) from Equity Investments 7 446 55 104 Income from Continuing Operations 22,978 29,657 37,887 56,728 Discontinued Operations, Net of Tax (Note N) (1,985 ) (17,858 ) (1,745 ) (79,717 ) Net Income (Loss) $ 20,993 $ 11,799 $ 36,142 $ (22,989 ) Average Number of Common Shares Outstanding - Basic 25,012 24,455 24,973 24,382 Average Number of Common Shares Outstanding - Diluted 25,288 24,852 25,272 24,760 Earnings Per Share of Common Stock - Basic: Continuing Operations $ 0.92 $ 1.21 $ 1.52 $ 2.33 Discontinued Operations (0.08 ) (0.73 ) (0.07 ) (3.27 ) Net Earnings (Loss) $ 0.84 $ 0.48 $ 1.45 $ (0.94 ) Earnings Per Share of Common Stock - Diluted: Continuing Operations $ 0.91 $ 1.19 $ 1.50 $ 2.29 Discontinued Operations (0.08 ) (0.72 ) (0.07 ) (3.22 ) Net Earnings (Loss) $ 0.83 $ 0.47 $ 1.43 $ (0.93 ) Cash Dividends Declared per share of Common Stock $ 0.432 $ 0.432 $ 1.296 $ 1.296 UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (In Thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net Income (Loss) $ 20,993 $ 11,799 $ 36,142 $ (22,989 ) Other comprehensive income, net of tax: Interest rate cap mark-to-market - (169 ) 23 69 Other Comprehensive Income - (169 ) 23 69 Comprehensive Income (Loss) (Note A) $ 20,993 $ 11,630 $ 36,165 $ (22,920 ) The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (Thousands of Dollars) (Unaudited) September 30, December 31, 2007 2006 Current Assets Unrestricted cash and temporary cash investments $ 52,663 $ 63,364 Restricted cash 203 366 Utility accounts receivable less allowance of $3,300 and $2,600 101,612 66,511 Other accounts receivable 15,616 33,741 Unbilled revenues 40,368 33,729 Current regulatory assets 49,574 43,755 Materials and supplies, at average cost 3,573 2,204 Deferred income taxes 9,089 9,303 Refundable taxes, net 14,618 29,609 Prepayments 5,105 2,942 Other current assets 3,158 2,655 Current assets of discontinued operations held for sale 10,543 10,406 Total Current Assets 306,122 298,585 Other investments 13,800 9,985 Property, Plant and Equipment at original cost In service 884,110 838,072 Less, accumulated depreciation 307,870 290,742 576,240 547,330 Construction work in progress 223,630 99,684 Net Property, Plant and Equipment 799,870 647,014 Regulatory Assets (future amounts due from customers through the ratemaking process) 640,516 660,174 Deferred Charges and Other Assets Unamortized debt issuance expenses 6,941 7,105 Other long-term receivable 6,918 7,313 Contracts for differences 8,907 - Other 885 1,142 Total Deferred Charges and Other Assets 23,651 15,560 Long-term assets of discontinued operations held for sale 411 175 Total Assets $ 1,784,370 $ 1,631,493 The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET CAPITALIZATION AND LIABILITIES (Thousands of Dollars) (Unaudited) September 30, December 31, 2007 2006 Current Liabilities Current portion of long-term debt $ 78,286 $ 78,286 Accounts payable 116,784 78,192 Dividends payable 10,829 - Accrued liabilities 23,601 28,165 Current regulatory liabilities 16,374 21,877 Interest accrued 5,101 4,047 Current liabilities of discontinued operations held for sale 9,418 19,284 Total Current Liabilities 260,393 229,851 Noncurrent Liabilities Purchase power contract obligation 24,814 38,836 Pension accrued 43,824 45,961 Connecticut Yankee contract obligation 26,515 28,923 Other post-retirement benefits accrued 36,324 35,002 Contracts for differences 28,747 - Other 6,797 3,258 Total Noncurrent Liabilities 167,021 151,980 Deferred Income Taxes(future tax liabilities owed to taxing authorities) 326,507 326,247 Regulatory Liabilities(future amounts owed to customers through the ratemaking process) 61,939 54,125 Long-term liabilities of discontinued operations held for sale 62 106 Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt 504,317 408,603 Common Stock Equity Common stock 327,280 323,383 Paid-in capital 10,595 15,363 Capital stock expense (2,170 ) (2,170 ) Unearned employee stock ownership plan equity (1,899 ) (2,612 ) Accumulated other comprehensive loss (34 ) (57 ) Retained earnings 130,359 126,674 Net Common Stock Equity 464,131 460,581 Total Capitalization 968,448 869,184 Total Liabilities and Capitalization $ 1,784,370 $ 1,631,493 The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (Thousands of Dollars) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities Net income (loss) $ 36,142 $ (22,989 ) Adjustments to reconcile net income to net cash provided by operating activities: (Gain) on sale of equity investments - (18,908 ) Loss on settlements of divested businesses 1,650 - (Gain) on sale of assets of discontinued operations held for sale - (602 ) Impairment of remaining assets of discontinued operations held for sale - 24,829 Goodwill impairment - 85,004 Depreciation and amortization 51,472 40,001 Purchase power contract amortization (Note F) 15,708 15,992 Purchase power above market fuel expense credit (Note F) (15,708 ) (15,992 ) Deferred income taxes (3,301 ) (37,613 ) Stock-based compensation expense (Note A) 2,367 4,581 Excess tax benefits from share-based compensation (293 ) (490 ) Pension expense 9,992 12,454 Deferred investment tax credits (net) (110 ) (6,405 ) Allowance for funds used during construction - equity (1,624 ) (1,529 ) Other non-cash items (net) (2,693 ) (6,885 ) Changes in: Accounts receivable (25,173 ) 1,273 Materials and supplies (1,706 ) 1,023 Prepayments (1,093 ) (4,081 ) Accounts payable 8,800 (11,938 ) Interest accrued 1,054 338 Taxes accrued and refundable 13,191 8,559 Accrued pension expense (4,329 ) (185 ) Accrued liabilities (8,551 ) 5,982 Other assets (5,483 ) (4,866 ) Other liabilities (333 ) (12,014 ) Total Adjustments 33,837 78,528 Net Cash provided by Operating Activities 69,979 55,539 Cash Flows from Investing Activities Non-utility minority interest investments, net - (109 ) Proceeds from Cross-Sound Cable Project - 23,787 Proceeds from sale of equity investments - 100,949 Proceeds from sale of Steel Point 4,600 - Proceeds from settlements of divested businesses 2,500 - Proceeds from sale of assets of discontinued operations held for sale - 9,125 Deferred payments in prior acquisitions - (9,382 ) Plant expenditures including AFUDC debt (160,729 ) (46,479 ) Changes in restricted cash 162 210 Net Cash provided by (used in) Investing Activities (153,467 ) 78,101 Cash Flows from Financing Activities Issuances of common stock 999 3,474 Excess tax benefits from share-based compensation 293 490 Issuances of long-term debt 100,000 - Payments on long-term debt (4,286 ) (4,286 ) Notes payable - short-term, net - (26,279 ) Expenses of issuances (432 ) - Payment of common stock dividend (21,628 ) (31,600 ) Other - 3,507 Net Cash provided by (used in) Financing Activities 74,946 (54,694 ) Cash and Temporary Cash Investments: Net change for the period (8,542 ) 78,946 Balance at beginning of period 63,364 28,860 Balance at end of period 54,822 107,806 Less cash and temporary cash investments of discontinued operations at end of period 2,159 - Continuing operations balance at end of period $ 52,663 $ 107,806 The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (A) STATEMENT OF ACCOUNTING POLICIES Basis of Presentation UIL Holdings Corporation (UIL Holdings) primarily operates its regulated utility business.The utility business consists of the electric transmission and distribution operations of The United Illuminating Company (UI).UIL Holdings also has a non-utility business,United Capital Investments, Inc. (UCI), which primarily holds passive minority ownership interests in two investment funds.The non-utility businesses previously included (1) a minority ownership interest in Bridgeport Energy, LLC (BE) held by United Bridgeport Energy, Inc. (UBE) until the completion of the sale of that interest to an affiliate of Duke Energy on March 28, 2006, (2) UCI’s minority ownership interest in Cross-Sound Cable Company, LLC (Cross-Sound) until the completion of the sale of that interest to Babcock & Brown Infrastructure Ltd. on February 27, 2006, and (3) the operations of Xcelecom, Inc. (Xcelecom) until the substantial completion of the sale of that business effective December31, 2006.The remaining Xcelecom businesses are further described in Note A, “Discontinued Operations / Assets Held for Sale.” UIL Holdings is headquartered in New Haven, Connecticut, where its senior management maintains offices and is responsible for overall planning, operating and financial functions.UIL Holdings’ Consolidated Financial Statements should be read in conjunction with the consolidated financial statements and the notes thereto included in UIL Holdings’ Annual Report on Form 10-K for the year ended December31, 2006.Such notes are supplemented below. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission rules and regulations.UIL Holdings believes that the disclosures made herein are adequate to make the information presented not misleading.The information presented in the consolidated financial statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the nine months ended September30, 2007 are not necessarily indicative of the results that will be achieved for the entire fiscal year ending December31, 2007. Certain amounts reported in the Consolidated Statement of Income (Loss) and Consolidated Statement of Cash Flows in previous periods have been reclassified to conform to the current presentation, which includes a separate line item for transmission wholesale expenses and additional detail regarding non-cash operating activities. Property, Plant and Equipment UI accrues for estimated costs of removal for certain of its plant-in-service.Such removal costs are included in the approved rates used to depreciate these assets.At the end of the service life of the applicable assets, the accumulated depreciation in excess of the historical cost of the asset provides for the estimated cost of removal.In accordance with Statement of Financial Accounting Standard (SFAS) No. 143, “Accounting for Asset Retirement Obligations,” UI’s accrued costs of removal have been recorded as a regulatory liability.Accrued costs of removal as of September30,2007 and December 31, 2006, totaled $3.4 million and $4.4 million, respectively. Goodwill and Other Intangible Assets In January 2002, UIL Holdings adopted SFAS No.142, “Goodwill and Other Intangible Assets.”This statement modified the accounting and reporting of goodwill and intangible assets.On April 26, 2006, UIL Holdings announced its intention to divest its wholly-owned subsidiary, Xcelecom, completing its corporate strategic realignment to focus on its regulated electric utility, UI.This event required goodwill to be measured for impairment, and a pretax goodwill impairment charge of $85.0 million was recorded during the first quarter of 2006, based on UIL Holdings’ intent to divest and estimates of fair value as determined by indicative third party bids.In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” (SFAS No. 144) the impairment is included in discontinued operations.See below, “Note (A) - Discontinued Operations / Assets Held For Sale.”As of September 30, 2007 and December 31, 2006, UIL Holdings had no remaining goodwill recorded on its Consolidated Balance Sheet. - 7 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Impairment of Long-Lived Assets and Investments SFAS No. 144 also requires that rate-regulated companies recognize an impairment loss when a regulator excludes all or part of a cost from rates, even if the regulator allows the company to earn a return on the remaining costs allowed.Under this standard, the probability of recovery and the recognition of regulatory assets under the criteria of SFAS No.71, “Accounting for the Effects of Certain Types of Regulation,” must be assessed on an ongoing basis.Determination that certain regulatory assets no longer qualify for accounting as such could have a material impact on the financial condition of both UI and UIL Holdings.As of September30, 2007 and December 31, 2006, UI, as a rate-regulated entity, did not have any assets that were impaired under this standard. Discontinued Operations / Assets Held for Sale SFAS No. 144 also addresses the accounting for, and disclosure of, long-lived assets to be disposed of by sale.Under SFAS No. 144, a long-lived asset or group of assets (disposal group) is classified as discontinued operations when (1) the company commits to a plan to sell the long-lived asset (disposal group) within a 12-month period, (2) there will be no significant continuing involvement following the sale, and (3) certain other criteria set forth in the statement are satisfied.In such a case: · The disposal group is measured at the lower of its carrying value or fair value, less costs to sell, and will be classified as held for sale on the Consolidated Balance Sheet. · The disposal group is not depreciated (amortized) while it is classified as held for sale. · The related operations of the disposal group are reported as discontinued operations in the consolidated statement of income (loss), with all comparable periods restated. · The operations and cash flows of the disposal group are eliminated from ongoing operations. On April 26, 2006, UIL Holdings announced its intention to divest its wholly-owned subsidiary, Xcelecom.With the announcement, Xcelecom met the criteria set forth in SFAS No. 144 to be classified as held for sale and the operating results and financial position have been included as discontinued operations held for sale in the accompanying Consolidated Balance Sheet and Consolidated Statement of Income (Loss). Major classes of assets and liabilities of Xcelecom as of September 30, 2007, consisted of current assets of $10.5 million, property, plant and equipment of $0.4 million, current liabilities of $9.4 million and non-current liabilities of $0.1 million. - 8 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Earnings per Share The following table presents a reconciliation of the basic and diluted earnings per share calculations for the three and nine months ended September 30, 2007 and September 30, 2006: Income Applicable to Common Stock Average Number of Shares Outstanding Earnings per Share (In Thousands, except per share amounts) Nine Months Ended September 30: 2007 Basic earnings(loss) from continuing operations $ 37,887 24,973 $ 1.52 Basic earnings (loss) from discontinued operations (1,745 ) 24,973 (0.07 ) Basic earnings (loss) 36,142 24,973 1.45 Effect of dilutive stock options (1) - 299 (0.02 ) Diluted earnings (loss) $ 36,142 25,272 $ 1.43 2006 Basic earnings (loss) from continuing operations (3) $ 56,728 24,382 $ 2.33 Basic earnings (loss) from discontinued operations (79,717 ) 24,382 (3.27 ) Basic earnings (loss) (22,989 ) 24,382 (0.94 ) Effect of dilutive stock options (1) - 378 0.01 Diluted earnings (loss) $ (22,989 ) 24,760 $ (0.93 ) Three Months Ended September 30: 2007 Basic earnings (loss) from continuing operations $ 22,978 25,012 $ 0.92 Basic earnings (loss) from discontinued operations (1,985 ) 25,012 (0.08 ) Basic earnings (loss) 20,993 25,012 0.84 Effect of dilutive stock options (1) - 276 (0.01 ) Diluted earnings (loss) $ 20,993 25,288 $ 0.83 2006 Basic earnings (loss) from continuing operations (3) $ 29,657 24,455 $ 1.21 Basic earnings (loss) from discontinued operations (17,858 ) 24,455 (0.73 ) Basic earnings (loss) 11,799 24,455 0.48 Effect of dilutive stock options (1) - 397 (0.01 ) Diluted earnings (loss) $ 11,799 24,852 $ 0.47 (1) Reflecting the effect of dilutive stock options, performance shares and restricted stock. (2) Dilutive securities diluted earnings from continuing operations by $0.01 per share but did not dilute earnings from discontinued operations for the three months ended September 30, 2007.Dilutive securities diluted earnings from continuing operations by $0.02 per share but did not dilute earnings from discontinued operations for the nine months ended September 30, 2007.Dilutive securities diluted earnings from continuing operations by $0.02 per share and diluted the loss from discontinued operations by $0.01 per share for the three months ended September30, 2006.Dilutive securities diluted earnings from continuing operations by $0.04 per share and diluted the loss from discontinued operations by $0.05 per share for the nine months ended September 30, 2006. (3) The three and nine months ended September 30, 2006 includes non-recurring earnings of $6.5 million, or $0.27 per share, due to reversal of accumulated deferred investment tax credits and excess deferred federal income taxes resulting from a final decision from the DPUC in regards to the Private Letter Ruling (PLR) issued by the Internal Revenue Service (IRS). - 9 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) All outstanding options to purchases shares of common stock were included in the computation of diluted earnings per share for the three and nine months ended September 30, 2007 and 2006, respectively. Stock-Based Compensation On January 1, 2006, UIL Holdings adopted SFAS No. 123 (Revised), “Share-Based Payment” (SFAS No. 123R), which is a revision of SFAS No. 123, “Accounting for Stock-Based Compensation” (SFAS No. 123) and supersedes Accounting Principles Board (APB) No.25, “Accounting for Stock Issued to Employees” (APB No. 25).Under the modified prospective method of adoption, pursuant to SFAS No. 123R, options granted after December 31, 2005 are expensed based on their fair value at date of grant over the vesting period, following the non-substantive vesting approach. In 2004, UIL Holdings implemented a performance-based long-term incentive arrangement under the UIL Holdings 1999 Amended and Restated Stock Plan (Plan) pursuant to which certain members of management have the opportunity to earn a pre-determined number of performance shares, the number of which is predicated upon the achievement of various pre-defined performance measures.These performance shares vest at the end of the three-year cycle with the actual issuance of UIL Holdings’ common stock in respect of such shares following the end of each three-year cycle.A new three-year cycle begins in January of each year.UIL Holdings records compensation expense for these performance shares ratably over the three-year period, except in the case of retirement-eligible employees, for whom compensation expense is immediately recognized in accordance with SFAS No. 123R, based on the value of the expected payout at the end of each year relative to the performance measures achieved.An additional $0.5 million of compensation expense was recorded in the first quarter of 2007 in regards to retirement-eligible employees in connection with UIL Holdings’ adoption of SFAS No. 123R retirement-eligible provisions.A target amount of 81,750 performance shares was granted during the first quarter of 2007; the average of the high and low market price on the date of grant was $35.585 per share.In March 2007, 84,957 vested shares were issued to members of management and receipt of 40,883 vested shares was deferred.The number of deferred shares that ultimately will be issued is subject to the employees’ personal income tax elections. In March 2007, UIL Holdings granted a total of 2,213 shares of restricted stock to its President and Chief Executive Officer, James P. Torgerson, and 4,215 shares of restricted stock to its Senior Vice-President and General Counsel, Linda L. Randell, under the Plan and in accordance with their employment agreements; the average of the high and low market price on the date of those grants was $35.585 per share.Compensation expense for this restricted stock is recorded ratably over the five-year vesting period for such restricted stock.In the first quarter of 2007, 3,849 shares of restricted stock previously granted to Mr. Torgerson vested. In March 2007, UIL Holdings granted a total of 22,512 shares of restricted stock to non-executive directors under the Plan; the average of the high and low market price on the date of grant was $35.585 per share.Compensation expense for this restricted stock is recorded ratably over the three-year vesting period for such restricted stock, except in the case of retirement-eligible directors, for whom compensation expense is accelerated in accordance with SFAS No. 123R.In March 2007, 33,333 shares of restricted stock previously granted to directors vested, of which 8,000 shares were issued to directors who did not elect to have their vested shares deferred. Total stock-based compensation expenses were $0.7 million and $2 million, for the three months ended September 30, 2007 and 2006, respectively, and $2.4 million and $4.6 million, for the nine months ended September 30, 2007 and 2006, respectively. Comprehensive Income Comprehensive income is equal to net income plus the amount of an interest rate cap mark-to-market adjustment related to $64.5 million principal amount of Pollution Control Revenue Refunding Bonds.For each of the three and nine months ended September 30, 2007, the adjustment to comprehensive income was of an immaterial amount, after-tax.Comprehensive income for the three months ended September 30, 2006 was equal to net income less an interest rate cap mark-to-market adjustment of approximately $0.2 million, after-tax.Comprehensive income for the nine months ended September 30, 2006 was equal to net income plus an interest rate cap mark-to-market adjustment - 10 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) of approximately $0.1 million.For further information regarding this interest rate cap transaction, see “Note (B) – Capitalization – Long-Term Debt.” Equity Investment Sales On February 27, 2006, UCI completed the sale of its ownership interest in Cross-Sound.UCI received proceeds of $29.9 million for its $11.4 million investment in Cross-Sound.Excluding transaction costs, UCI recognized a pretax gain on the sale of approximately $18.5 million. On March 28, 2006, UBE completed the sale of its ownership interest in BE.UBE received proceeds of $71 million for its $70.6 million investment in BE.Excluding transaction costs, UBE recognized a pretax gain on the sale of approximately $0.4 million. These gains on sale of ownership interests are included in gain on sale of equity investments on the UIL Holdings’ Consolidated Statement of Income (Loss) for the nine months ended September 30, 2006. Income Taxes In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), an interpretation of SFAS No. 109, “Accounting for Income Taxes.”The interpretation clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with SFAS No. 109.The interpretation prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return that has a level of uncertainty of being sustained on audit by the taxing authority.Under FIN48, UIL Holdings may recognize the tax benefit of an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authority based upon the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based upon the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement. UIL Holdings adopted the provisions of FIN 48 on January 1, 2007 and did not recognize any additional liability for unrecognized tax benefits or accrue any interest or penalties associated with uncertain tax benefits as of January 1, 2007.There have been no changes during the nine months ended September 30, 2007.Prior to the adoption of FIN 48, UIL Holdings recognized interest associated with uncertain tax positions as interest expense and penalties as a component of operation expense and has continued this treatment since the adoption of FIN 48. UIL Holdings and its subsidiaries are subject to the United States federal income tax statutes administered by the Internal Revenue Service (IRS).UIL Holdings and its subsidiaries are also subject to the income tax statutes of the State of Connecticut and those of other states in which the UIL Holdings’ subsidiaries have operated and transacted business.As of September 30, 2007, the tax years 2004, 2005 and 2006 remain open and subject to audit for both federal income tax and state income tax purposes.Currently, the IRS is conducting an examination of the tax years 2004 and 2005. - 11 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Regulatory Accounting UIL Holdings’ regulatory assets and liabilities as of September 30, 2007 and December31, 2006 were comprised of the following: (In Thousands) September 30, 2007 December 31, 2006 Regulatory Assets Nuclear plant investments – above market $ 359,835 $ 375,169 Income taxes due principally to book-tax differences 70,228 66,458 Long-term purchase power contracts–above market 24,814 38,837 Connecticut Yankee 26,515 28,923 Unamortized redemption costs 16,315 16,917 Stranded cost recovery 59,285 67,324 Pension and other post-retirement benefit plans 102,272 108,248 Contracts for differences 22,616 - Other 8,210 2,053 Total regulatory assets 690,090 703,929 Less current portion of regulatory assets 49,574 43,755 Regulatory Assets, Net $ 640,516 $ 660,174 Regulatory Liabilities Accumulated deferred investment tax credits $ 5,381 $ 5,490 Deferred gain on sale of property 37,579 34,761 Excess generation service charge 10,632 11,021 Asset removal costs 3,370 4,383 Other 21,351 20,347 Total regulatory liabilities 78,313 76,002 Less current portion of regulatory liabilities 16,374 21,877 Regulatory Liabilities, Net $ 61,939 $ 54,125 New Accounting Standards In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurement” (SFAS No. 157).This statement defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.SFAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and establishes a fair value hierarchy that distinguishes between market participant assumptions and the reporting entity’s own assumptions.This statement is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.This statement is not expected to have a material impact on UIL Holdings’ consolidated financial position, results of operations or liquidity. In February 2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No.115” (SFASNo.159).SFAS No.159 permits entities to choose to measure many financial instruments and certain other items at fair value.SFAS No.159 is effective for fiscal years beginning after November15, 2007.This statement is not expected to have a material impact on UIL Holdings’ consolidated financial position, results of operations or liquidity. (B)CAPITALIZATION Common Stock UIL Holdings had 25,160,004 shares of its common stock, no par value, outstanding at September 30, 2007, of which (1) 93,135 shares were unallocated shares held by UI’s 401(k)/Employee Stock Ownership Plan (KSOP), and - 12 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (2) 46,636 shares were restricted stock.The unallocated shares held by the KSOP and shares of restricted stock are not recognized as outstanding for purposes of calculating basic earnings per share. UI has an arrangement under which it loaned $11.5 million to the KSOP.Prior to the formation of UIL Holdings, the trustee for the KSOP used the funds to purchase 547,167 shares of UI common stock in open market transactions.On July20, 2000, effective with the formation of a holding company structure, unallocated shares held by the KSOP were converted into shares of UIL Holdings’ common stock.The shares will be allocated to employees’ KSOP accounts, as the loan is repaid, to cover a portion of the required KSOP contributions.Compensation expense is recorded when shares are committed to be allocated based on the fair market value of the stock.The loan will be repaid by the KSOP over a 12-year period ending October 1, 2009, using employer contributions and UIL Holdings’ dividends paid on the unallocated shares of the stock held by the KSOP.Dividends on allocated shares are charged to retained earnings.As of September 30, 2007, 93,135 shares, with a fair market value of $3 million, had been purchased by the KSOP and had not been committed to be released or allocated to KSOP participants. Long-Term Debt On June 20, 2007, the Connecticut Department of Public Utility Control (DPUC) approved UI’s financing plan for the period from 2007 through 2009. UI’s financing plan proposes that UI issue not more than $375 million principal amount of debt securities (the Proposed Notes).No further DPUC approvals are required unless there are material modifications of the terms and conditions outlined in the financing plan.The proceeds from the sales of the Proposed Notes may be used by UI for the following purposes: (1) to refinance $225 million principal amount of maturing existing debt; (2) to finance capital expenditures; (3) to repay short-term borrowings incurred to temporarily fund these requirements; (4) to pay issuance costs related to the Proposed Notes; and (5) for general corporate purposes. On September 5, 2007, UI entered into a Note Purchase Agreement with a group of institutional accredited investors providing for the sale to such investors of senior unsecured notes in the aggregate principal amount of $175 million, in the following series: (1) $40 million, 6.06% Senior Notes, Series A, due September 5, 2017; (2) $30million 6.06% Senior Notes, Series B, due December 6, 2017; (3) $44 million 6.26% Senior Notes, Series C, due September 5, 2022; (4) $33 million 6.26% Senior Notes, Series D, due December 6, 2022; (5) $16 million 6.51% Senior Notes, Series E, due September 5, 2037; and (6) $12 million 6.51% Senior Notes, Series F, due December 6, 2037.$100 million was funded on September 5, 2007, and $75 million is expected to be funded on December 6, 2007, subject to certain conditions.Under the agreement, UI is subject to certain covenants, including the requirement to maintain a ratio of consolidated indebtedness to consolidated capitalization of not greater than 65%.The Note Purchase Agreement describes typical events of default, including the situation in which UI defaults on indebtedness in the aggregate principal amount of at least $10 million due to (1) a default in payment or payments due on the indebtedness, or (2) default in the performance of or compliance with any term or condition of the indebtedness, which default could result in the requirement that such indebtedness be repaid, or (3) the occurrence of any event or condition which could require the purchase or repayment of the indebtedness prior to maturity. On March 9, 2006, UI entered into an interest rate cap (rate cap) transaction to mitigate interest rate risk with respect to the $64.5 million principal amount of Pollution Control Refunding Revenue Bonds, 2003 Series, due October 1, 2033, issued by the Business Finance Authority of the State of New Hampshire (the Bonds).The Bonds are currently in an auction rate mode by which the interest rate is established at auction every 35 days.As of the last auction on October 15, 2007, the interest rate on the bonds was 3.6%.The rate cap was set at 3.68% and became effective March 30, 2006.The rate cap will terminate on August 5, 2009.The rate cap is tied to the U.S. Dollar – Bond Market Association (USD-BMA) Municipal Swap Index.If the average of the index for the calculation period exceeds the rate cap, UI will be paid an amount based on such difference.For the three and nine months ended September30, 2007, UI received cash of an immaterial amount related to the average index exceeding the rate cap.At the end of each quarter, the carrying value of the rate caps as reflected on the Consolidated Balance Sheet must be adjusted to reflect current market values.The ineffective portion of the gains or losses from this rate cap adjustment is reported in current earnings, which resulted in a $0.1 million and $0.2 million charge to expense for the three and nine months ended September 30, 2007, respectively, while the effective portion is reported within other comprehensive income.UI paid $0.6 million to enter into the rate cap transaction, which is being amortized - 13 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) over the life of the rate cap based upon quarterly fair market value analysis.As such, the above treatment constitutes hedge accounting in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (SFAS No. 133). (C)REGULATORY PROCEEDINGS Department of Public Utility Control UI generally has several regulatory proceedings open and pending at the DPUC at any given time.Examples of such proceedings include an annual DPUC review and reconciliation of UI’s Competitive Transition Assessment (CTA) and Systems Benefits Charge (SBC) revenues and expenses, dockets to consider specific restructuring or electricity market issues, consideration of specific rate or customer issues, and review of conservation programs. 2007 Rates On December 19, 2006, the DPUC issued a decision implementing UI’s 2007 rate increase and established customers’ Generation Services Charge (GSC) for the first six months of 2007 to reflect the cost of wholesale power supply procured by UI to provide standard service and supplier of last resort service.The decision implements a settlement between UI and the Prosecutorial unit of the DPUC staff that, in addition to implementation of new distribution and GSC rates, provides short-term measures to mitigate the impact of these rate increases on residential customers.These measures consist of the acceleration of certain revenue requirement reductions and a temporary reduction in the working capital balance used to manage the monthly dollar amount difference between the GSC retail price charged to customers and monthly prices that UI is required to pay to its wholesale power suppliers.Under the settlement and decision, UI is recovering its power procurement costs and distribution rates in their entirety, along with the costs associated with these mitigation measures, including carrying charges calculated at UI’s pretax weighted cost of capital, and will restore the working capital balance to $9.1millionby the end of 2007.During the first two quarters of 2007, UI implemented the 2007 rate increase in accordance with the terms of the final decision.On July 1, 2007, revised retail rates became effective, reflecting new GSC rates for standard service and supplier of last resort, resulting from UI’s most recent power procurement, as described below.A $2.3 million increase to SBC rates was approved in August 2007 for implementation effective January 1, 2008. Pension and Postretirement Expenses In February 2007, the Internal Revenue Service mandated a change in the mortality tables utilized for certain ERISA-related liability calculations, effective January 1, 2007.As a result, UI made a corresponding change to its mortality table assumption used to determine pension and postretirement expense for accounting purposes.This change resulted in an increase to pension and postretirement expenses of approximately $1.8 million annually.In its last rate case, UI requested regulatory asset treatment for the increase in pension and postretirement expenses if, and when, the Internal Revenue Service mandated a change in the mortality tables during the 2006 to 2009 period.On August 1, 2007, in response to a UI request for clarification, the DPUC confirmed that it would be appropriate for UI to set up a regulatory asset for the change in such expenses resulting from the use of the new mortality tables.In the second quarter, UI deferred approximately $0.9 million of pension and postretirement expense and set up a regulatory asset, reflecting the increase in costs from January 1, 2007 through June 30, 2007.During the third quarter, UI deferred approximately $0.5 million of additional pension and postretirement expense.UI will continue to defer the incremental pension and postretirement costs resulting from the change in the mortality tables until its next rate case and believes it is probable that the regulatory asset will be recovered. Power Supply Arrangements UI must procure its standard service power pursuant to a procurement plan approved by the DPUC.UI works closely with a third party consultant retained by the DPUC in the procurement process for standard service and supplier of last resort service and in recommending bids to the DPUC. - 14 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) UI has now conducted four rounds of solicitation, the most recent in October 2007 for standard service and supplier of last resort service.As a result of these procurements, UI has wholesale power supply agreements in place for the supply of all of UI’s standard service customers for the remainder of 2007 and all of 2008.UI has power supply agreements in place for supplier of last resort service for the remainder of 2007 and the first quarter of 2008.Under Connecticut legislation passed in 2007, supplier of last resort service will be procured on a quarterly basis going forward.These contracts are derivatives under SFAS No. 133 and UI elected the “normal purchase, normal sale” exception under SFAS No. 133. On December 28, 2001, UI entered into an agreement with Virginia Electric and Power Company, subsequently assigned to its affiliate Dominion Energy Marketing, Inc. (DEMI), for the supply of all of UI’s generation service requirements through 2008 for certain customers who entered into long-term special contracts with UI prior to the enactment of the 1998 restructuring legislation.Through contract expirations or customers choosing an alternate supplier to supply generation service requirements, these requirements expired in August 2007. Contracts for Differences Pursuant to Connecticut Public Act 05-01 (the Energy Independence Act or EIA), the DPUC initiated a process to solicit bids to create new or incremental capacity resources in order to reduce federally mandated congestion charges.In August 2007, the DPUC approved four “contracts for differences”under which each contract specifies a capacity quantity and a monthly settlement that reflects the difference between a forward market price and the contract price.As directed by the DPUC, UI executed two of the contracts and The Connecticut Light and Power Company (CL&P) executed the other two contracts.Simultaneously, UI executed a sharing agreement with CL&P whereby UI pays 20% of the costs and obtains 20% of the benefits of the contracts.The DPUC has confirmed that costs associated with these contracts for difference would be recoverable by UI and CL&P, and in accordance with SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation,” UI has deferred recognition of costs (a regulatory asset) or has recognized obligations (a regulatory liability).An appeal of the DPUC decision approving the contracts for difference was filed by an entity that had submitted a proposal to the DPUC that was not selected, and is presently pending.The above contract is a derivative and is marked-to-market in accordance with SFAS No. 133.As a result, UI recorded a derivative asset of $8.9 million, a regulatory asset of $22.6 million, a derivative liability of $28.7 million and a regulatory liability of $2.8 million in the accompanying Consolidated Balance Sheet. New Renewable Source Generation Under Connecticut law, electric distribution companies are required to enter into contracts to purchase the output of new renewable source generation, up to a total of 150 megawatts in the future statewide, at prices and upon terms approved by the DPUC.To date, one contract has been approved by the DPUC.UI is not a party to that contract but, as directed by the DPUC, UI has executed a sharing agreement with CL&P whereby UI pays 20% of the costs and obtains 20% of the benefits of the contract.UI’s costs associated with all such contracts, whether UI is a direct party or pursuant to the sharing agreement, would be recoverable by UI. Transmission Return on Equity On October 31, 2006, the Federal Energy Regulation Commission (FERC) issued an initial order establishing allowable return on equity (ROE) for various types of transmission assets (ROE Order).The ROE Order set a base ROE of 10.20% and approved two ROE adders as follows: (i) a 50 basis point ROE adder for participation in a Regional Transmission Organization; and (ii) a 100 basis point ROE adder for new transmission investment included in the ISO-New England Regional System Plan.In addition, the FERC approved anROE adjustment reflecting updated U.S. Treasury Bond data, applicable prospectively from the date of the order. Various state agencies, public officials and electric cooperatives filed requests for rehearing of the FERC ROE Order.They argue that there was no legitimate basis for the FERC to use the yield on U.S. Treasury Bonds to increase the New England Transmission Owners’ (TOs) common base ROE from 10.20% to 10.90%.In addition, - 15 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) they argue that the evidentiary record showed that a 100 basis point ROE adder for new PTF investment would not change the TOs’ behavior and would produce no benefit for customers.The TOs also filed a request for rehearing asserting that there is no record evidence supporting the FERC’s determination of base ROE of 10.20% (instead of 10.50%).On December 29, 2006, the FERC granted rehearing for further consideration, but has not yet issued a substantive order on the rehearing requests. UI’s overall transmission ROE will be determined by the mix of UI’s transmission rate base between new and existing transmission assets, and whether such assets are PTF (Pool Transmission Facilities) or Non-PTF.UI’s transmission assets are primarily PTF.For 2007, UI is estimating an overall allowed weighted-average ROE for its transmission business of 11.99%. Middletown to Norwalk Project On March 23, 2007, UI filed with the FERC to obtain incentive rate treatment for costs associated with the Middletown/Norwalk project.In particular, UI sought approval for (1) the inclusion of 100% of construction work in progress (CWIP) in the transmission rate base, as opposed to the 50% previously approved, and (2) a 50 basis point ROE adder for the project’s use of advanced transmission technologies.A FERC order was issued on May22,2007, which accepted UI’s request for the inclusion of 100% of CWIP in rate base and partially accepted a 50 basis point adder for advanced transmission technologies, which will only be applied to certain of the technologies that will be used in the construction of the project.UI estimates that approximately 50% of the project costs represent the advanced transmission technologies with respect to which the 50 basis point adder was approved by the FERC.In June 2007, the DPUC and other intervenors filed requests for rehearing of the FERC order granting UI these incentives.On July 23, 2007, the FERC granted rehearing, but has not yet issued a substantive order on such rehearing requests.On September 25, 2007, UI filed a requested clarification of the tariff with the FERC, reflecting all applicable incentives.The comment period has now passed, with no comment filed. Other Transmission On May 31, 2006, Northeast Utilities (NU) filed proposed amendments to its local transmission service tariff at the FERC.The proposed revisions would have the effect of charging UI customers a prorated portion of the construction cost of NU’s Bethel to Norwalk 345-kiloVolt (kV) transmission line that ISO-NE decides should not be included in the New England regional transmission rate (Localized Costs).On June 21, 2006, UI protested NU’s proposed allocation of the Localized Costs to UI customers on the grounds that UI’s customers neither caused nor benefit from these costs.On July 28, 2006, the FERC accepted the NU filing.UI filed a request for rehearing, which was denied by the FERC on December 26, 2006.UI filed a petition for review of the FERC’s order accepting the NU filing and its order denying rehearing with the U.S. Court of Appeals on February 23, 2007.These Localized Costs are included in UI’s local transmission tariff and, therefore, recovered through rates. Transmission Adjustment Clause UI makes a semiannual transmission adjustment clause (TAC) filing with the DPUC setting forth its actual transmission revenues, projected transmission revenue requirement, and the required TAC charge or credit so that any under- or over-collections of transmission revenues from prior periods are reconciled along with the expected revenue requirements for the next six months from filing.The DPUC holds an administrative proceeding to approve the TAC charge or credit and holds a hearing to determine the accuracy of customer billings under the TAC.The TAC tariff and this semiannual change of the TAC charge or credit facilitates the timely matching of transmission revenues and transmission revenue requirements. - 16 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Generation On October 17, 2007, UI entered into a joint development agreement (the Agreement) with NRG Energy, Inc. (NRG), pursuant to which UI and NRG have agreed to work together on an exclusive basis to develop and submit to the DPUC a joint proposal to construct peaking generation in Connecticut.The joint proposal would be submitted in response to the Public Act 07-242, “An Act Concerning Electricity and Energy Efficiency” (2007 Energy Act), which requires UI to submit a proposal to construct peaking generation. The Agreement provides that UI and NRG will use their reasonable best efforts to submit a joint proposal to the DPUC during January 2008 as required by the 2007 Energy Act and work together in connection with the DPUC approval process following submission of the proposal.The details of the joint proposal are subject to the mutual agreement of UI and NRG.In the event that the DPUC accepts a joint proposal submitted by the parties, the Agreement contemplates that UI and NRG would each hold a 50% ownership interest in the peaking generation facilities, which would be located on sites in Connecticut.The Agreement also provides that certain expenses incurred in connection with the joint proposal will be shared equally by the parties. (D)SHORT-TERM CREDIT ARRANGEMENTS UIL Holdings has a money market loan arrangement with JPMorgan Chase Bank.This is an uncommitted short-term borrowing arrangement under which JPMorgan Chase Bank may make loans to UIL Holdings for fixed periods.The periods may be from one day up to six months, depending on UIL Holdings’ credit rating.JPMorgan Securities, Inc. acts as an agent and sells the loans to investors.The fixed interest rates on the loans are determined based on conditions in the financial markets at the time of each loan.As of September 30, 2007, UIL Holdings did not have any short-term borrowings outstanding under this arrangement. UI and UIL Holdings entered into a revolving credit agreement with a group of banks that extends to December22, 2011.The borrowing limit under the facility for UI is $175 million, with $50 million of the limit available for UIL Holdings.The facility permits borrowings at fluctuating interest rates determined by reference to Citibank’s New York base rate and the Federal Funds Rate (as defined in the facility), and also permits borrowings for fixed periods of time specified by UI and UIL Holdings at fixed interest rates determined by the Eurodollar interbank market in London (LIBOR).The facility also permits the issuance of letters of credit up to $50 million.As of September 30, 2007, UIL Holdings and UI did not have any borrowings outstanding under the facility.As of September 30, 2007, UI had a standby letter of credit outstanding in the amount of $3 million that expires on December 31, 2007, and UIL Holdings had a standby letter of credit outstanding in the amount of $2.6 million that expires on January31,2008, but is automatically extended for one year from the expiration date (or any future expiration date), unless the issuer bank elects not to extend. - 17 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (E) INCOME TAXES Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In Thousands) Income tax expense for continuing operations consists of: Income tax provisions (benefit): Current Federal $ 16,783 $ 14,673 $ 27,828 $ 35,560 State 3,064 2,874 4,272 8,783 Total current 19,847 17,547 $ 32,100 44,343 Deferred Federal (3,012 ) (7,685 ) (3,296 ) (12,278 ) State (1,056 ) (626 ) (1,733 ) (2,541 ) Total deferred (4,068 ) (8,311 ) (5,029 ) (14,819 ) Investment tax credits (37 ) (37 ) (110 ) (110 ) Total income tax expense $ 15,742 $ 9,199 $ 26,961 $ 29,414 Income tax components charged as follows: Operating tax expense $ 15,788 $ 14,317 $ 27,517 $ 26,659 Nonoperating tax expense (benefit) (49 ) (5,291 ) (578 ) (5,002 ) Equity investments tax (benefit) 3 173 22 7,757 Total income tax expense $ 15,742 $ 9,199 $ 26,961 $ 29,414 Legislation enacted in Connecticut in 2005 imposed a 20% surcharge on the corporation business tax only for the year 2006.This surcharge effectively increased the statutory rate of Connecticut corporation business tax from 7.5% to 9.0% for the year 2006.Due to the elimination of the surcharge, the combined statutory federal and state income tax rate for UIL Holdings’
